Citation Nr: 0722262	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for bilateral hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran had active duty from September 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) RO in Cleveland, 
Ohio, which granted service connection for bilateral hearing 
loss and assigned a 30 percent rating, and a February 2005 
rating decision which denied a TDIU.  A rating decision dated 
in June 2005 granted a 40 percent rating from the date the 
claim for service connection was received, and the appeal was 
continued.  The veteran testified at a travel Board hearing 
held at the RO before the undersigned in May 2006. 

The veteran's claims folder is currently under the 
jurisdiction of the RO in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by no 
more than auditory acuity level V in the right ear and level 
XI in the left ear.

2.  The veteran's service-connected disability is not of such 
severity as to preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 40 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86(a) Diagnostic Code 6100 (2006).

2.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to a higher initial rating for bilateral hearing 
loss 

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In cases involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  The provisions of 38 C.F.R. § 4.85 establish 
eleven auditory acuity levels from I to XI.  Tables VI and 
VII as set forth in § 4.85(h) are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIA is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).  

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulate that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).    

The veteran underwent a VA compensation audiology examination 
in September 2004.  At that time, pure tone thresholds, in 
decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
70
65
60
65
LEFT
75
90
95
95

The average pure tone threshold was 65 in the right ear and 
89 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear at 95 
decibels. 80 percent at 100 decibels and 76 percent at 95 
decibels.  In the left ear, speech recognition ability was 28 
percent at 100 decibels and 12 percent at 105 decibels.  In 
order to accord the veteran's claim every consideration, the 
Board will use the lowest speech recognition scores reported.  
It is noted that due to speech discrimination problems in the 
left ear, the veteran was fitted for a hearing aid only in 
the right ear, in September 2004.  
  
The Board notes that the provisions of 38 C.F.R. § 4.86(a) 
are for application, because the veteran had puretone 
thresholds at each of the four specified frequencies of 55 
decibels or higher.  Therefore, for the right ear, the Board 
determines to use Table VIA, which results in assessing the 
right ear at hearing level V.  For the left ear, the Board 
determines to use Table VI, which results in assessing the 
left ear at hearing level XI.  The Board stresses that this 
is the most advantageous method of assessing the levels of 
auditory acuity in each respective ear.  Id.  Using Table VII 
to evaluate hearing impairment where the better ear is at 
level V and the poorer ear it at level XI, the correct rating 
is 40 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

A private audiologist provided a letter dated in January 2005 
in which she stated that the veteran found [oral] 
communication difficult unless the environment was ideal.  If 
the speaker was turned away from him, was on his left side, 
or there was noise present, he had great difficulty 
understanding speech.  He also had trouble hearing on the 
telephone.  

The veteran underwent a VA audiology treatment examination in 
January 2005.  At that time, pure tone thresholds, in 
decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
70
LEFT
80
90
90
105

The average pure tone threshold was 60 in the right ear and 
91 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear at 94 
decibels and 40 percent in the left ear at 100 decibels.  
Applying 38 C.F.R. § 4.86(a) to the left ear only, because 
all puretone thresholds in the right ear were not 55 decibels 
or more, the right ear is at level II and the left ear, using 
Table VI, which is more advantageous than using Table VIA, 
yields level X.  Using these levels in Table VII, the correct 
rating is 10 percent, which is less favorable than the rating 
the RO has assigned.

The veteran testified before the undersigned in February 
2006, as noted above.  The representative argued that the VA 
rating examination of record was old.  Transcript of hearing 
at page 3, or T at 3.  The veteran testified that he gave up 
his general contracting business 3-4 years before due to 
difficulty with his hearing acuity.  He gave examples to 
indicate that customers did not trust his measurements due to 
communication difficulties related to his bilateral hearing 
loss.  T at 3-4.  He estimated that prior to giving up the 
business, he was already losing about 15-20 contracting jobs 
per year due to these difficulties.  He added that he could 
not hear telephone conversations.  T at 5.  He had not sought 
a job since he last worked because he had cancer in his hip 
and could not stand for long or drive.  T at 6.  He could not 
hear the door bell at his home, which was important, as he 
needed his prescriptions to be delivered.  T at 9.  

The Board is cognizant of the veteran's contentions and 
testimony concerning his hearing difficulty, but the 
objective clinical evidence of record does not support a 
higher evaluation for his bilateral hearing loss at this 
time.  As noted, the application of the correct and most 
favorable means of rating his hearing loss results in the 
assignment of a 40 percent rating.  38 C.F.R. §§ 
4.85, 4.86(a), Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board has 
considered the contention that the VA rating examination was 
too old.  The Board notes that this argument is severely 
undercut by the January 2005 treatment examination, which, 
again, does not assist the veteran in his appeal or suggest 
that the veteran's bilateral hearing loss is worsening.  The 
Board sees no advantage to the veteran in remanding this case 
for another VA examination.  The Board must accordingly find 
that the preponderance of the evidence is against the 
veteran's claim for an initial rating in excess of 40 percent 
for his bilateral hearing loss disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.1.

In deciding the veteran's claim the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

The Board does not find evidence that the veteran's bilateral 
hearing loss should be increased for any separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

Additionally, the evidence in this case fails to show marked 
interference with employment due to the service-connected 
disability beyond that contemplated in the assigned rating, 
and the veteran has never been hospitalized for his 
disability.  Therefore, in the absence of evidence of an 
exceptional disability picture, referral for consideration of 
an extraschedular evaluation for bilateral hearing loss is 
not warranted.  A higher schedular rating is available should 
the bilateral hearing loss increase in future.  See 38 C.F.R. 
§ 3.321 (2006).

Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding that 
total disability for employment exists is appropriate "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his sole 
service-connected disability, bilateral hearing loss, which 
is 40 percent disabling.  The veteran's overall combined 
disability rating is therefore 40 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether [an] appellant is entitled 
to a total disability rating based upon individual 
unemployability, the appellant's advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task [is] to determine whether there 
are circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating 
based on unemployability.  

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In addition to the aforementioned evidence relevant to this 
claim, the Board wishes to make special note here of other 
evidence relevant to the veteran's nonservice-connected 
disabilities or work ability.  In a letter received in 
November 2004, the veteran detailed his nonservice-connected 
employment difficulties, including that he had rheumatic 
arthritis, which, when it occurred, caused severe pain in all 
his muscles, joints and back, such that he could barely walk 
in to a presentation or bid to a customer, and incontinence, 
such that he had had 2 accidents.  However, he felt that his 
income from his contracting business had dwindled to zero 
because of job refusals due to [oral] communication 
difficulty.

In January 2005, a VA oncologist notified the RO that the 
veteran has metastatic prostate cancer that had spread to his 
bones.  The involvement of the pelvic bone made sitting 
almost impossible.  The veteran, who lived alone, also had 
problems with mobility and hence needed assistance for even 
small activities of daily living.  

In January 2005, through his representative, the veteran 
submitted a statement documenting his difficulty with urinary 
control, painful backaches, arthritis, colon cancer, advanced 
prostate cancer, bone metastases, coronary artery disease, 
and dermatitis.

In his notice of disagreement in May 2005, the veteran stated 
that he had to give up his livelihood, because he messed up 
orders for customers, as he could not communicate effectively 
due to bilateral hearing loss.  In June 2005, the RO issued a 
rating decision evaluating all disability, and, based on 
evidence of record, determined that prostate cancer with bone 
metastases and urinary incontinence was rated 100 percent, 
coronary artery disease status post myocardial infarction was 
rated 60 percent, arthritis in the hips was rated 20 percent, 
arthritis of the knees was rated 20 percent, tinnitus was 
rated 10 percent, dermatitis was rated 10 percent, arthritis 
of the spine was rated 10 percent, and colon cancer, status 
post colon resection, was rated 0 percent.  The combined 
evaluation, for pension purposes, was 100 percent.  

In his substantive appeal in July 2005, the veteran argued 
that it was impossible for him to maintain a job without 
better communication ability, because he could not auditorily 
recognize many words, phrases, and numbers.  

At the hearing before the undersigned in May 2006, the 
representative argued that the VA rating examination of 
record was inadequate, in that it did not address the TDIU 
issue sufficiently.  T at 3.  The veteran testified that he 
had done contracting work for about 50 years, had owned a 
janitorial maintenance company for about 4 years, and had 
used sales skills successfully in his businesses.  [The 
maintenance company had dissolved for reasons unrelated to 
this appeal.]  T at 7-8.  

The Board has carefully considered all of the evidence of 
record.  There is no issue as to whether the veteran is 
disabled from employment.  38 C.F.R. §§ 3.340(a)(1), 4.15.  
The only issue is whether his bilateral hearing loss, alone, 
would disable him, absent his many nonservice-connected 
disabilities.  The veteran is obviously a successful person, 
having run 2 businesses, one of them for many years; by his 
own testimony, he is a skilled salesman.  As such, the Board 
does not believe that his bilateral hearing loss, alone, 
disables him from substantially gainful employment.  
38 C.F.R. § 4.16(b).

The Board is mindful that for a veteran to prevail on a claim 
for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The ultimate question is whether the service-connected 
disability prevents the veteran from performing the physical 
and mental acts required by employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

Here, the veteran has alleged that his income from his 
employment of choice, self-employment, dwindled to zero, 
solely due to oral communication difficulties.  However, the 
Board notes that reasonable accommodations for skilled 
workers with severe hearing impairment have improved 
dramatically, over the more than 50 years since the veteran 
has worked other than for himself.  The veteran has not 
undertaken to avail himself of such employment opportunities, 
because he cannot sit, drive, or stand for long, solely 
because of his profound, multisystem nonservice-connected 
disabilities.  The Board observes that while the VA 
oncologist notes the veteran's need for assistance with 
activities of daily living, due to his cancer, no such 
notations are made by audiological treatment providers, other 
than as to communication difficulty.  And, although the 
veteran uses a hearing aid in only one ear, he is still 
contacted via telephone for treatment communications.  
Considering all of the evidence of record, the Board is 
unable to find that the service-connected disability prevents 
the veteran from performing the physical and mental acts 
required by substantially gainful employment.  See Van Hoose 
v. Brown, supra.

While the Board has considered the representative's request 
for a new VA examination to specifically address 
employability, the Board finds that the evidence of record is 
adequate to address the issue, which is ultimately legal, not 
medical, in nature.  38 C.F.R. § 3.159.  Despite the well-
developed medical and other evidence of record, there is 
simply nothing about the veteran's hearing loss which is so 
exceptional or unusual to warrant an extraschedular TDIU 
rating.  38 C.F.R. § 4.16(b).  While his disability picture 
is very serious, this is due to his nonservice-connected 
disabilities.  In sum, the weight of the evidence indicates 
that the veteran could still obtain and maintain 
substantially gainful employment, but for his nonservice-
connected disabilities.  Therefore, the preponderance of the 
evidence is against the claim, and it must be denied.  
38 U.S.C.A. § 5107.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in July 2004 and 
December 2004 VCAA letters issued prior to the initial 
adjudications of the issues decided here informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  An additional VCAA 
notice apparently issued in February 2006 in conjunction with 
the certification of the appeal elaborated upon and updated 
the notice provided in the earlier letters.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
of the issues decided herein to send out additional VCAA 
notice letters.  

Nonetheless, the Board notes that information provided to the 
veteran regarding an effective date and disability rating for 
the issues decided herein was provided after the initial 
adjudications of the claims.  Having identified this 
inadequacy in the VCAA notice given to the veteran, the Board 
initially presumes this error to have been prejudicial to the 
veteran.  See Sanders v. Nicholson, (No. 06-7001) (Fed. Cir. 
May 16, 2007) (requiring VA to presume errors in VCAA notice 
to be prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  The Board finds, 
however, that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claims on appeal, any 
questions as to the disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and all 
available service records have been obtained.  The veteran 
has been afforded appropriate VA examination.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


ORDER

An initial rating in excess of 40 percent for bilateral 
hearing loss is denied.  

Entitlement to a TDIU is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


